Citation Nr: 1738091	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  15-00 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1960 to April 1969, and had additional Reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  The claims file is now in the jurisdiction of the Winston-Salem, North Carolina RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Regarding the Veteran's claim of service connection for PTSD, that is the specific claim adjudicated by the AOJ and developed for appellate review.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for other psychiatric disability(ies) diagnosed is/are part and parcel of a service connection for a psychiatric disability claim (and that such matter(s) is/are before the Board).  During the appeal period, the Veteran has been assigned diagnoses of dysthymic disorder, as well as PTSD.  The rating decision on appeal and the statement of the case addressed only PTSD.  As the AOJ has not developed or adjudicated the matter of service connection for psychiatric disability other than PTSD, this must be done on remand for compliance with Clemons.  The issue is characterized accordingly.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion be obtained, there are four factors for consideration:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court of Appeals for Veterans Claims (Court) has held that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not been afforded a VA psychiatric examination in association with this claim.  He submitted statements from a private psychiatrist who diagnosed PTSD and dysthymic disorder and opined regarding the Veteran's "service connected PTSD".  The questions presented regarding the nature and etiology of the Veteran's psychiatric disability are medical in nature, and medical opinion evidence is needed.

Additionally, records of any VA treatment the Veteran may have received for psychiatric disability may contain pertinent information, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Regarding the matter of service connection for psychiatric disability other than PTSD, please send the Veteran a letter providing him all VCAA-mandated notice, and afford him opportunity to respond.  Arrange for any further development in the matter suggested by his response.

2.  The AOJ should secure for the record copies of the complete updated (to the present) clinical records of VA evaluations and/or treatment the Veteran has received for psychiatric disability.  

3.  Thereafter, the AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist to ascertain the nature and etiology of his current psychiatric disability.  The Veteran's entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide an opinion that responds to the following:

a. Please identify (by diagnosis) all psychiatric disability entities found.  Specifically, does he have a diagnosis of PTSD in accordance with DSM 5?  [Note: no stressors in service have been verified.]  Please also include a discussion of the validity of past diagnoses including PTSD and dysthymic disorder. 

b. Please identify the likely etiology for each diagnosed psychiatric disability entity.  Specifically is it at least as likely as not (a 50% or greater probability) that the disability is related to the Veteran's active service/events that occurred while he was on active duty?  If not, please identify the etiology for the diagnosed disability considered more likely.

The examiner must include rationale with all opinions.

4.  The AOJ should then review the record and readjudicate the claim (to encompass psychiatric disabilities other than PTSD).  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

